The Honorable Gilbert Baker State Senator #17 Cooper Lane Conway, AR 72034-7935
Dear Senator Baker:
I am writing in response to your request for my opinion on the following question:
Would a non-profit Birthmother College Scholarship Program that provides college scholarships to Arkansas birthmothers who give their children up for adoption violate any state laws? The Birthmother College Scholarship Program would be `advertised' in OB/GYN offices, Crisis Pregnancy Centers and adoption agencies.
RESPONSE
This question cannot be satisfactorily answered without considering the particular facts surrounding the "Birthmother College Scholarship Program" (hereinafter "Program"), its organization, and the funding source for the scholarships. You have provided no specific facts in this regard. Such information is critical to a reasoned analysis of the issues that this question may raise. If this question pertains to a private nonprofit organization and privately funded scholarships, I have found no laws that would inhibit a program of this nature. If, on the other hand, public funding is involved, any number of legal issues might require analysis. I cannot, however, identify with any degree of certainty the potential issues in this regard without more specific information surrounding the actual program.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE, Attorney General
MB: EAW/cyh